OPINION
GREEN, Chief Justice.
This is a workmen’s compensation case. The parties to the appeal have filed in this Court their joint motion wherein they state that they have reached an agreement for a settlement of all controversies now involved in this litigation. They ask that we reverse and remand this cause to the trial court for the purposes of proof and entry of an agreed judgment according to the terms of the settlement, the entry of such decree to be subject, of course, to the approval of the trial court. They further ask that the mandate issue immediately under the provisions of Rule 442, Texas Rules of Civil Procedure.
The joint motion should be, and accordingly is, granted. Mickelson v. Mickelson, Tex.Civ.App., 384 S.W.2d 230; Castro v. Highlands Insurance Company, Tex.Civ. App., 401 S.W.2d 689; Eichelberger v. Orr, Tex.Civ.App., 392 S.W.2d 474.
The judgment is reversed and the cause is remanded. The clerk is instructed to issue mandate immediately upon the announcement of this decision. All costs of this appeal are assessed against the appel-lee, as agreed to by the parties.
Reversed and remanded.